Citation Nr: 9908769	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1994 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded to the RO in May 1998. 


REMAND

In its May 1998 remand, the Board noted that VA examination 
in October 1997 showed findings of mallet toes on the left 
third and fourth toes, an angulation deformity at the left 
fifth toe, a bunion deformity at the left first metatarsal 
head, hallux abducto valgus on the left, bilateral low arches 
and bilateral pes planus.  The May 1998 remand directed that 
another VA examination be scheduled to determine the nature 
and extent of all left foot disorders, including 
identification of any left foot disorders found to be 
congenital/developmental. 

Pursuant to the May 1998 remand, the veteran was examined by 
another VA physician in June 1998.  However, while this 
examiner did diagnose left foot bunions and residuals of a 
right foot bunionectomy, the examiner appears to have found 
no evidence of any other deformities.  Given the fact that VA 
examination less than a year before found evidence of several 
disorders, the Board believes that it may not proceed with 
appellate review of the left foot disability issue until the 
apparent discrepancy is addressed and clarified.  

The Board also notes that the veteran's representative also 
requested another examination to address more fully the 
question of aggravation.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
comprehensive podiatry examination by an 
appropriate specialist to clarify the 
nature and etiology of all left foot 
disorders found to be present.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with the examination, and all indicated 
special studies and tests, including 
radiological study if deemed medically 
advisable, should be accomplished.  The 
examiner should report in detail all 
clinical findings and clearly set forth 
all left foot disorders found to be 
present.  With regard to each left foot 
disorder found to be present, the 
examiner should indicate whether the 
disorder is congenital in nature and also 
whether the disorder increased in 
severity during service.  The examiner 
should also indicate whether each 
disorder is due to or has been aggravated 
by the veteran's service-connected right 
foot disorder.  The examiner should also 
be requested to specifically address the 
apparent discrepancies between the 
October 1997 VA examination report and 
the June 1998 VA examination report 
regarding the left foot disorders found. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's left foot 
disability claim can be granted.  In 
making its determination, the RO should 
expressly address each left foot disorder 
found to be present in view of all 
applicable service connection criteria, 
including but not limited to the opinion 
of VA's General Counsel in VAOPGCPREC 82-
90 (July 18, 1990) and the holding of the 
United States Court of Veterans Appeals 
in Allen v. Brown, 7 Vet.App. 439 (1995).  

3.  If the benefit sought is not granted, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify the medical record.  
The Board intimates no opinion as to the eventual 
determination to be made.  The veteran is free to submit 
additional evidence in support of her claim. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


